Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites in part “mass plane”; however, the specification as filed does not include a mass plane. The “mass plane” is interpreted and rejected to be a “ground plane”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanlanne (Pub 20140125548) in view of Ramasamy et al (Pub 20190140705).

Regarding claim 1, Jouanlanne discloses a display device comprising, from front towards a rear face, (10 fig 1): 
	a panel suitable for generating a visible display on the front surface, (Para. [0036] cellular telephone, tablet, laptops inherently include a panel suitable for generating visible display on a front surface)
	a ground plane suitable for protection the panel from the electromagnetic environment, (22 fig 1 or fig 2) and
	a processing unit connected to the panel in order to control the panel display, the processing unit comprising an antenna for receiving and/or emitting a wave for connection to a wireless network which supplies the processing unit with a stream of data intended for controlling the display, (12 fig 1 and fig 2 comprising antenna 30 fig 2)
    the display device further comprising a plurality of adjustable element having an impedance which can be modified by the processing unit in order to change the manner in which the wave is reflected and/or transmitted by the adjustable elements, these adjustable elements being located on the rear side of the ground plane, (48 fig 2 and Para. [0061-0064]).
	However, Jouanlanne does not explicitly disclose adjustable elements having impedance which can be modified by the processing unit. 
	In a similar field of endeavor, Ramasamy et al (Pub 20190140705) discloses method and apparatus for operating an antenna co-existence controller comprising a processing unit that changes impedance of adjustable elements in order to change the manner in which the wave is reflected and/or transmitted by the adjustable elements, (Para. [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment. 

Regarding claim 2, Jouanlanne discloses wherein the ground plane comprises an outer contour and the adjustable elements are positioned on one or more edges of the outer contour of the ground plane, (on or more of 48 fig 3).

Regarding claim 3, Jouanlanne discloses wherein the ground plane comprises an outer contour and the adjustable elements are positioned along the entire outer contour of the mass plane, (one or more of 48 may be positioned as needed which may cover the entire peripheral region 32 fig 3).

Regarding claim 4, Jouanlanne discloses wherein the adjustable elements are installed on the ground plane and the adjustable elements are connected to the ground plane, (see 48 and 22 fig 3; Para[0061]).
Regarding claim 7, Jouanlanne discloses a display device; however, adjustment parameters are not disclosed. 
In a similar field of endeavor, Ramasamy discloses wherein the processing unit determines adjustment parameters for the plurality of adjustable elements in order to optimize reception of the wave by the antenna, (Para. [0021-0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 8, Jouanlanne discloses a display device; however, optimizations are not disclosed. 
In a similar field of endeavor, Ramasamy discloses wherein the optimization concerns an estimation of the reception level and/or an estimation of the reception quality, (Para. [0021-0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 9, Jouanlanne discloses a display device; however, optimizations are not disclosed. 
In a similar field of endeavor, Ramasamy discloses wherein the optimization uses the reception of the wave emitted by the antenna and received by an accessory device connected to the wireless network, (Para. [0066] transmitted and received signals and Para [0021-0025] for optimization). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 10, Jouanlanne discloses a display device; however, optimizations are not disclosed. 
In a similar field of endeavor, Ramasamy discloses wherein the optimization minimized the reception of another wave from another wireless network, (Para. [0029-0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 11, Jouanlanne discloses a display device; however, a television is not disclosed. 
In a similar field of endeavor, Ramasamy discloses a television set comprising a display device according to claim 1, suitable for displaying a stream of broadcast video data from a television channel, (Para. [0029] set top box). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 12, Jouanlanne discloses a display device; however, computers are not disclosed. 
In a similar field of endeavor, Ramasamy discloses a computer monitor comprising a display device according to claim 1, suitable for displaying a stream of data corresponding to an image coming from a computer, (Para. 0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Regarding claim 14, Jouanlanne discloses wherein the adjustable elements are installed on the ground plane and the adjustable elements are connected to the ground plane, (Para. [0061]).  

Regarding claim 15, Jouanlanne discloses wherein the adjustable elements are installed on the ground plane and the adjustable elements are connected to the ground plane, (Para. [0061]).  

Regarding claims 19 and 20, Jouanlanne discloses a display device; however, determining adjustment parameters are not disclosed. 
In a similar field of endeavor, Ramasamy discloses wherein the processing unit determines adjustment parameters for the plurality of adjustable elements in order to optimize reception of the wave by the antenna, (table Para. [0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne by incorporating the teachings of Ramasamy for the common purpose of eliminating interfering signals existing in a multi-antenna network environment.

Claims 5, 6, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanlanne in view of Ramasamy in view of Sato Tomoyuki (JP2013131808).

Regarding claims 5, 16, 17, and 18, Jouanlanne and Ramasamy disclose a display device and adjustable elements; however, adjustable elements connected as a group is not disclosed. 
In a similar field of endeavor, Sato Tomoyuki discloses wherein the adjustable elements are interconnected as a group and the group is directly connected to the processing unit, (elements 22 fig 2(a) and Para. [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne and Ramasamy by incorporating the teachings of Sato Tomoyuki for the common purpose of improving a reception rate of received signals.


Regarding claim 6, Jouanlanne and Ramasamy disclose a display device and adjustable elements; however, two elements of a group of adjustable elements placed on opposite edges is not disclosed. 
In a similar field of endeavor, Sato Tomoyuki discloses wherein at least two elements of the group are placed on opposite edges of the outer contour of the ground plane, (elements 22 fig 2a) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne and Ramasamy by incorporating the teachings of Sato Tomoyuki for the common purpose of improving a reception rate of received signals.

Regarding claim 13, Jouanlanne and Ramasamy disclose a display device and adjustable elements; however, wherein the ground plane comprises an outer contour and the adjustable elements are positioned along the entire outer contour of the ground plane is not disclosed. 
In a similar field of endeavor, Sato Tomoyuki discloses wherein the ground plane comprises an outer contour and the adjustable elements are positioned along the entire outer contour of the ground plane, (elements 22 fig 2a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jouanlanne and Ramasamy by incorporating the teachings of Sato Tomoyuki for the common purpose of improving a reception rate of received signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422